DISMISS; Opinion issued January 16, 2013.




                                             In The
                                   otourt of Appeals
                         lf.ifth, 11listrid of wexas at ilallas
                                      No. 05-12-01441-CV

                            VLADIMIR KRUPIN, Appellant
                                                v.
             ANOTOL Y LEVANT & BANIK AVSHMAN, Appellees

                        On Appeal from the 219th Judicial District Court
                                     Collin County, Texas
                            Trial Court Cause No. 219-04944-2010

                                          OPINION
               Before Chief Justice Wright, Justice Lang-Miers and Justice Lewis
                                Opinion by Chief Justice Wright
       The clerk's record in this case is overdue.      By letter dated December 12, 2012, we

notified appellant that the Collin County District Clerk notified us that the clerk's record had not

been filed in this Court because appellant had not paid for or made arrangements to pay for the

record. We directed appellant to, within ten days, provide this Court with written verfication that

he had either paid for or made arrangements to pay for the clerk's record or that he has been

found entitled to proceed without payment of costs. We cautioned appellant that failure to

provide the required documentation within the time specified might result in the dismissal of this

appeal. To date, appellant has not provided the Court with the requested documentation or

otherwise corresponded with the Court regarding the status of this appeal.
-·-~-------~~-   .... --   ---   ·--




             Accordingly, we dismiss this appeal. See TEx. R. APP. P. 37.3(b), 42.3(c).




             121441F.P05
                                  Qtourt of Appeals
                       lF.ifth, 1lli.strid of wexa.s at 1llalla.s
                                       JUDGMENT


Vladimir Krupin, Appellant                         On Appeal from the 219th Judicial District
                                                   Court, Collin County, Texas
No. 05-'12-01441-CV          V.                    Trial Court Cause No. 219-04944-2010.
                                                   Opinion delivered by Chief Justice Wright.
Anotoly Levant & Hanik Avshman,                    Justices Lang-Miers and Lewis participating.
Appellees

        In accordance with this Court's opinion of this date, this apPeal is DISMISSED.
        It is ORDERED that appellees Anotoly Levant & Hanik Avshman recover their costs of
this appeal from appellant Vladimir Krupin.


Judgment entered this 16th day of January, 2013.